Exhibit 10.15

PHILLIPS 66

KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN

The Phillips 66 Key Employee Supplemental Retirement Plan is hereby adopted
effective as of the “Effective Time” defined in the Employee Matters Agreement
by and between ConocoPhillips and Phillips 66 (the “Effective Time”) and
conditioned on the occurrence of the “Distribution” defined in such Employee
Matters Agreement (the “Distribution”). See Appendix B for special rules related
to the spin-off of Phillips 66 from ConocoPhillips.

PURPOSE

The purpose of the Phillips 66 Key Employee Supplemental Retirement Plan (the
“Plan”) is to attract and retain key employees by providing them with
supplemental retirement benefits. This Plan is intended to be and shall be
administered in part as an unfunded pension excess benefit plan within the
meaning of ERISA Sections 3(36) and in part as an unfunded pension benefit plan
maintained primarily for a select group of management or highly compensated
employees.

SECTION I. Definitions

Terms used in this Plan shall have the same meaning they have in the relevant
Title of the Phillips 66 Retirement Plan if they are not otherwise specifically
defined herein.

As used in this Plan:

 

(a) “Board” shall mean the board of directors of the Company.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(c) “Committee” shall mean the Compensation Committee of the Board of Directors
of Phillips 66.

 

(d) “Company” shall mean Phillips 66 Company, a Delaware corporation, or any
successor corporation. The Company is a Subsidiary of Phillips 66.

 

1



--------------------------------------------------------------------------------

(e) “Controlled Group” shall mean Phillips 66 and its Subsidiaries.

 

(f) “Employee” shall mean a person who is an active participant or a terminated
vested participant in the Retirement Plan.

 

(g) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

 

(h) “Final Average Earnings” shall mean “final average earnings” as that term is
defined in Title I of the Phillips 66 Retirement Plan.

 

(i) “Incentive Compensation Plan” shall mean the Incentive Compensation Plan of
Phillips Petroleum Company, the Annual Incentive Compensation Plan of Phillips
Petroleum Company, the Variable Cash Incentive Program of ConocoPhillips, the
Phillips 66 Variable Cash Incentive Program, or successor plans or programs, or
all, as the context may require.

 

(j) “KEDCP” shall mean the Phillips 66 Key Employee Deferred Compensation Plan
or a successor plan.

 

(k) “Participant” shall mean an Employee who is eligible to receive a benefit
from this Plan, whether as an active participant who is currently employed by a
member of the Controlled Group or as a terminated vested participant who was
previously employed by a member of the Controlled Group.

 

(l) “Participating Subsidiary” shall mean a Subsidiary that has adopted one or
more plans making Participants eligible for participation in this Plan.

 

(m) “Phillips 66” shall mean Phillips 66, a Delaware corporation, or any
successor corporation. Phillips 66 is a publicly held corporation and the parent
of the Company.

 

(n) “Plan” shall mean the Phillips 66 Key Employee Supplemental Retirement Plan,
the terms of which are stated in and by this document. The Plan is sponsored and
maintained by the Company.

 

2



--------------------------------------------------------------------------------

(o) “Plan Administrator” shall mean the Manager, Benefits of the Company, or
such person’s successor.

 

(p) “Plan-age 55” shall mean the first of the calendar month after an Employee’s
age 55 or, if earlier, the date the applicable title of the Retirement Plan
treats the Employee as being age 55.

 

(q) “Restricted Stock” shall mean shares of Stock which have certain
restrictions attached to the ownership thereof.

 

(r) “Retirement Plan” shall mean the Phillips 66 Retirement Plan, which is
qualified under Code Section 401(a).

 

(s) “Salary” shall mean the monthly equivalent rate of pay for an Employee
before adjustments for any before-tax voluntary reductions.

 

(t) “Separation from Service” shall mean the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of disability, retirement, or otherwise. In
determining Separation from Service, with regard to a bona fide leave of absence
that is due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for the six-month period set forth in section 1.409A-1(h)(1)(i)
of the regulations issued under section 409A of the Code, as allowed thereunder.
For purposes of this Plan, Separation from Service shall not include a
separation caused by death.

 

3



--------------------------------------------------------------------------------

(u) “Stock” means shares of common stock of Phillips 66, par value $.01.

 

(v) “Subsidiary” shall mean any corporation or other entity that is treated as a
single employer with Phillips 66 under section 414(b) or (c) of the Code. In
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 80%” shall be
used without substitution as allowed under regulations pursuant to section 409A
of the Code.

 

(w) “Title I” shall mean Title I of the Phillips 66 Retirement Plan (Phillips
Retirement Income Plan).

 

(x) “Title II” shall mean Title II of the Phillips 66 Retirement Plan (Cash
Balance Account).

 

(y) “Title III” shall mean Title III of the Phillips 66 Retirement Plan (Tosco
Pension Plan).

 

(z) “Title IV” shall mean Title IV of the Phillips 66 Retirement Plan
(Retirement Plan of Conoco).

 

(aa)

“Total Final Average Earnings” shall mean the sum of: (i) the average of the
high 3 consecutive Annual Earnings, (including any increases under Section
II(b)(i)(bb), (ee), (ff) and (gg) of this Plan, but excluding Incentive
Compensation Plan awards and any increases under Section II(b)(i)(aa), (cc), and
(dd) of this Plan), paid or deemed to be paid in the Employee’s final eleven
calendar years of employment with the Company or a Participating Subsidiary
including the calendar year in which the Employee’s last date of employment with
the Company or a Participating Subsidiary occurs; plus (ii) the average of the
high 3 Incentive Compensation Plan awards (including any increases under Section
II(b)(i)(aa), (cc), or (dd) of this Plan, but excluding any increases under
Section II(b)(i)(bb), (ee), (ff) and (gg) of this Plan) paid or deemed to be
paid in the Employee’s

 

4



--------------------------------------------------------------------------------

  final eleven calendar years of employment with the Company or a Participating
Subsidiary including the calendar year in which the Employee’s last date of
employment with the Company or Participating Subsidiary occurs. Provided,
however, in determining Total Final Average Earnings, an Incentive Compensation
Plan award (and any increases under the provisions of Section II(b)(i) cited
above) shall be taken into consideration only if the Employee to whom such award
or increase applies, was at the time of the award or increase, classified in a
Phillips 66 salary grade 19 or above job, ConocoPhillips salary grade 19 or
above job, or any equivalent salary grade of Phillips Petroleum Company.

 

(bb) “Trustee” means the trustee of the grantor trust established for this Plan
by the trust agreement between the Company and the trustee, or any successor
trustee.

SECTION II. Plan Accrued Benefit.

 

  (a) An Employee shall be entitled to payments under this Plan based on an
accrued benefit with the following components: (i) his Title I-related accrued
benefit, (ii) his Title II-related accrued Benefit, (iii) his Title III-related
accrued benefit (but only with regard to an Employee who, on or after July 1,
2007, performed an hour of service under Title III), and (iv) his Title
IV-related accrued benefit, each as defined below. An Employee shall be entitled
to payments under this Plan to the same extent he is vested in his respective
component under the Phillips 66 Retirement Plan.

 

  (b) “Title I-related accrued benefit shall mean the sum of (i), (ii), and
(iii) below:

 

  (i) The difference between the Employee’s total accrued benefit under Title I
and his actual accrued benefit under Title I. For this purpose, an Employee’s
“total accrued benefit under Title I” is the accrued benefit he would have if
his accrued benefit under Title I were determined under the terms of Title I but
with the following modifications:

 

  (aa) Include in Annual Earnings an award under the Incentive Compensation Plan
which the employee deferred under the terms of the KEDCP. Include such award in
the calendar year in which the award would have been paid to the Employee if it
had not been deferred.

 

5



--------------------------------------------------------------------------------

  (bb) Include in Annual Earnings salary that would have been paid to the
Employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar year in which the salary would have been paid had it not been
deferred.

 

  (cc) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar year in which the award was granted.

 

  (dd) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title I in the year in which any applicable restrictions
on the award lapse or, if deferred, in the year in which any applicable
restrictions would have lapsed absent an election to defer.

 

  (ee) Disregard the limitations on compensation related to Code section
401(a)(17).

 

  (ff) Disregard the limitation on benefits related to Code section 415.

 

  (gg)

If an Employee is eligible to receive benefits under the Phillips 66 Executive
Severance Plan or under the Phillips 66 Key Employee Change in Control Severance
Plan, include in Annual Earnings an amount determined by dividing the Employee’s
Salary by 4.3333 times the number of weeks or partial weeks

 

6



--------------------------------------------------------------------------------

  from the date the Employee’s employment ends with the Employer to the end of
that calendar year. Provided, however, this subsection (gg) shall be disregarded
to the extent the benefit created solely by operation of this subsection (gg) is
provided under the terms of Title I.

 

  (ii) In the case of an Employee who terminated employment on or after
February 8, 1993, the Title I-related accrued benefit shall include an
additional supplemental accrued benefit calculated under the terms of Title I,
but disregarding the limitation on compensation that is taken into account,
using as final average earnings the difference, if any, between the Total Final
Average Earnings and the Final Average Earnings used in Title I.

 

  (iii) The Title I-related accrued benefit shall also include any benefit
provided under Section IV of this Plan.

 

  (c) “Title II-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title II and his actual accrued benefit
under Title II. For this purpose, an Employee’s “total accrued benefit under
Title II” is the accrued benefit he would have if his accrued benefit under
Title II were determined under the terms of Title II but with the following
modifications:

 

  (i) Include in Annual Earnings an award under the Incentive Compensation Plan
which the Employee deferred under the terms of the KEDCP. Include such award in
the calendar month and year in which the award would have been paid to the
Employee if it had not been deferred.

 

  (ii) Include in Annual Earnings salary that would have been paid to the
employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar month and year in which the salary would have been paid had it
not been deferred.

 

7



--------------------------------------------------------------------------------

  (iii) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar month and year in which the award was
granted.

 

  (iv) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title II in the year in which any applicable
restrictions on the award lapse or, if deferred, in the year in which any
applicable restrictions would have lapsed absent an election to defer.

 

  (v) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (vi) Disregard the limitation on benefits related to Code section 415.

 

  (d) “Title III-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title III and his actual accrued benefit
under Title III. For this purpose, an Employee’s “total accrued benefit under
Title III” is the benefit he would have if his accrued benefit were determined
under the provisions of Title III but with the following modifications:

 

  (i) Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title III
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

 

8



--------------------------------------------------------------------------------

  (ii) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (iii) Disregard the limitation on benefits related to Code section 415.

 

  (e) “Title IV-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title IV and his actual accrued benefit
under Title IV. For this purpose, an Employee’s “total accrued benefit under
Title IV” is the benefit he would have if his accrued benefit were determined
under the provisions of Title IV but with the following modifications:

 

  (i) Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title IV
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

 

  (ii) Include in Compensation any Incentive Compensation Plan award that would
have been paid to the Employee but for the fact that he voluntarily elected to
defer receipt of that award under the terms of KEDCP or a similar predecessor
program but only if such award is not included in Compensation for purposes of
calculating the Title IV accrued benefit due to the election to defer. If
applicable, include the deferred award in the calendar month and year in which
the award would have been paid had it not been deferred.

 

9



--------------------------------------------------------------------------------

  (iii) Include in Compensation the value of any special award specified by the
Committee under the terms of the special award to be included for compensation
purposes under Title IV in the calendar month and year in which any applicable
restrictions on the award lapse or, if deferred, in the calendar month and year
in which any applicable restrictions would have lapsed absent an election to
defer.

 

  (iv) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (v) Disregard the limitation on benefits related to Code section 415.

 

  (f) Each of the components of the accrued benefit under this Plan (the Title
I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, and the Title IV-related accrued benefit) shall be
expressed as a straight life annuity starting at the age that is the normal
retirement age under the applicable title of the Retirement Plan in accordance
with the following rules:

 

  (i) If the annuity starting date for the relevant Retirement Plan benefit
occurs on or before the required commencement date under this Plan, the Title
I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, or the Title IV-related accrued benefit, as is
applicable, shall first be calculated as of the Retirement Plan annuity starting
date related to that component benefit and then shall be converted actuarially
to a straight life annuity payable at age 65 applying actuarial assumptions that
are consistent with the relevant Title of the Retirement Plan. The component
accrued benefit so calculated shall not be increased or decreased based on
subsequent events.

 

10



--------------------------------------------------------------------------------

  (ii) If the annuity starting date for the relevant Retirement Plan benefit has
not occurred on or before the required commencement date under this Plan, the
Title I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, or the Title IV-related accrued benefit, as is
applicable, shall be calculated as if the relevant Retirement Plan benefit had
an annuity starting date and a form of payment that is the same as the required
commencement date and form of payment under this Plan. The resulting component
benefit shall then be converted actuarially to an equivalent straight life
annuity starting at age 65, and the component accrued benefit so calculated
shall be the component accrued benefit under this Plan and shall not be
increased or decreased based on subsequent events.

 

  (g) The component accrued benefit described in subsection (f) above shall be
converted to the actual benefit paid under this Plan applying the methodology
specified in the applicable title of the Retirement Plan. For this purpose, the
terms of the applicable title of the Retirement Plan are those in effect as of
the annuity starting date used in this Plan. If the applicable title of the
Retirement Plan does not provide a methodology, a reasonable methodology, as
determined by the Plan Administrator, shall be used.

SECTION III. DEATH BENEFIT

If an Employee dies prior to the date his accrued benefit under this Plan would
otherwise commence, this Plan shall provide a death benefit if the applicable
title of the Retirement Plan provides a death benefit under that circumstance.
Any death benefit under this Plan shall be paid in a lump sum on the first day
of the first calendar month after death. If there is a delay in payment of the
lump sum, regardless of the reason, the Plan shall not make an adjustment to

 

11



--------------------------------------------------------------------------------

reflect the time value of money. Except as described in the preceding sentence,
the death benefit shall be the present value of the Employee’s entire accrued
benefit under this Plan payable in accordance with the following rules:

 

  (a) The present value shall be paid to the Employee’s named primary
Beneficiary or beneficiaries or, if applicable, to the Employee’s named
contingent beneficiary or beneficiaries if the beneficiary or beneficiaries were
named in a manner acceptable to the Plan Administrator.

 

  (b) If the Employee had not, prior to his death, named any beneficiary in a
manner acceptable to the Plan Administrator, the present value shall be paid to
the Employee’s estate.

 

  (c) The present value shall be paid in a lump sum and shall be calculated
using the first of the month after death as the annuity starting date and
applying the rules described in Section II(f) and (g) of this Plan for
determining the amount to be paid.

 

  (d) If a beneficiary makes a “qualified disclaimer” as that term is defined in
Section 2518 of the Code, and the Plan Administrator receives a copy of the
disclaimer within 9 months after the employee’s death and before payment of the
death benefit under this Plan, at the place designated by the Plan
Administrator, the Plan will be administered as if the disclaiming beneficiary
had died before the Employee.

 

12



--------------------------------------------------------------------------------

SECTION IV. Special Provision for former ARCO Alaska Employees.

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the Master Purchase and Sale Agreement (“Sale Agreement”) by which the
ConocoPhillips Company acquired certain Alaskan assets of Atlantic Richfield
Company, Inc. (“ARCO”), the following supplemental payments will be made:

 

(a) The payments which would have been received under Article XXIV – ARCO Flight
Crew of Title I of the Retirement Plan for those who were classified as an
Aviation Manager, Chief Pilot, Assistant Chief Pilot, Captain or Reserve Captain
as of July 31, 2000 if they had been eligible for those benefits under Title I
of the Retirement Plan, except that if they receive a limited social security
makeup benefit from Title I of the Retirement Plan it will be offset from the
benefit payable from the Plan.

 

(b) A final ARCO Supplemental Executive Retirement Plan (SERP) benefit will be
calculated at the earlier of the time an Employee who had an ARCO SERP benefit
terminates employment or, 2 years following the ARCO/BP Amoco p.l.c. merger,
April 17, 2002 (“calculation date”). The SERP benefit attributable to service
through July 31, 2000 shall be paid by BP Amoco p.l.c. and the difference shall
be paid by this Plan. The SERP calculation will be done as if the Employee had
continued to participate in the Atlantic Richfield Retirement Plan and SERP up
to the calculation date. The ARCO Annual Incentive Plan (AIP) amount used will
be:

 

  (i) If the Employee terminates employment involuntarily prior to April 17,
2002, the highest of the actual AIP in the last 3 years including the AIP target
payment amount for years after 1999 or the payment received under Phillips
Annual Incentive Compensation Plan.

 

  (ii) If the Employee terminates employment voluntarily prior to April 17,
2002, or if the calculation is made as of April 17, 2002, then the AIP will
include the highest 3 year average using the highest of the actual AIP, the AIP
target payment amount for years after 1999, or the payment received under
Phillips Annual Incentive Compensation Plan. Any benefit paid by this Plan under
this Section IV(b)(ii) and the SERP benefit paid by BP Amoco p.l.c. shall offset
the benefit payable from this Plan.

 

13



--------------------------------------------------------------------------------

SECTION V. Payment of Benefits.

The benefit under this Plan shall be calculated and paid as follows:

 

(a) Commencement — Unless the accrued benefit has been or will be paid on
account of the Employee’s death as described in Section III, the present value
of the Employee’s accrued benefit shall be paid in a lump sum on the later of:
the Employee’s Plan-age 55 or the first day of the seventh calendar month after
the Employee’s Separation from Service; but in no event earlier than November 1,
2006.

 

(b) Annuity Starting Date for calculating the present value:

 

  (i) If the applicable commencement date for a Title I-related or a Title
IV-related accrued benefit is the first day of the seventh calendar month after
Separation from Service, the annuity starting date used in calculating the
present value shall be the later of: the Employee’s Plan-age 55 or the first day
of the first calendar month after the Employee’s Separation from Service; and
the Plan shall pay interest from the annuity starting date to the commencement
date at the 6 month T-Bill rate (as determined by the Plan Administrator) in
effect on the annuity starting date. If the applicable commencement date for a
Title-II-related accrued benefit is the first day of the seventh calendar month
after Separation from Service, the annuity starting date shall be the same as
the commencement date.

 

  (ii)

Except as provided in the second sentence of this subsection (b)(ii), if the
applicable commencement date is the Employee’s Plan-age 55 or November 1, 2006,
the annuity starting date used in calculating the present value shall be the

 

14



--------------------------------------------------------------------------------

  same as the commencement date. Provided, however, in the case of an Employee
whose Separation from Service is in 2006 and whose commencement date under this
Plan is November 1, 2006, the annuity starting date used in calculating the
present value shall be the later of: the Employee’s Plan-age 55 or the first day
of the first calendar month after the Employee’s Separation from Service; and
the Plan shall pay simple interest from the annuity starting date to November 1,
2006, at the 6 month T-Bill rate (as determined by the Plan Administrator) in
effect on the annuity starting date.

 

  (iii) Except as specifically provided in subsections (b)(i) and (ii), the Plan
shall not make an adjustment of the benefit to reflect the time value of money
if there is delay in paying the benefit for any reason.

SECTION VI. Method of Providing Benefits.

All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to an eligible Employee or beneficiary
under the Plan shall be those of a general creditor; provided, however, that the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains an unfunded excess benefit plan and or
an unfunded benefit plan for a select group of management or highly compensated
employees for purposes of Title I of ERISA.

SECTION VII. Nonassignability.

The right of an Employee, or beneficiary, or other person who becomes entitled
to receive payments under this Plan, shall not be assignable or subject to
garnishment, attachment or any other legal process by the creditors of, or other
claimants against, the Employee, beneficiary, or other such person.

 

15



--------------------------------------------------------------------------------

SECTION VIII. Administration.

 

(a) The Plan shall be administered by the Plan Administrator. The Plan
Administrator may adopt such rules, regulations and forms as deemed desirable
for administration of the Plan and shall have the discretionary authority to
allocate responsibilities under the Plan to such other persons as may be
designated.

 

(b) Any claim for benefits hereunder shall be presented in writing to the Plan
Administrator for consideration, grant or denial. In the event that a claim is
denied in whole or in part by the Plan Administrator, the claimant, within
ninety days of receipt of said claim by the Plan Administrator, shall receive
written notice of denial. Such notice shall contain:

 

  (1) a statement of the specific reason or reasons for the denial;

 

  (2) specific references to the pertinent provisions hereunder on which such
denial is based;

 

  (3) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (4) an explanation of the following claims review procedure set forth in
paragraph (c) below.

 

(c)

Any claimant who feels that a claim has been improperly denied in whole or in
part by the Plan Administrator may request a review of the denial by making
written application to the Trustee. The claimant shall have the right to review
all pertinent documents relating to said claim and to submit issues and comments
in writing to the Trustee. Any person filing an appeal from the denial of a
claim must do so in writing within sixty days after receipt of

 

16



--------------------------------------------------------------------------------

  written notice of denial. The Trustee shall render a decision regarding the
claim within sixty days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable time, but not later than 120 days
after receipt of the request for review. The decision of the Trustee shall be in
writing and, in the case of the denial of a claim in whole or in part, shall set
forth the same information as is required in an initial notice of denial by the
Plan Administrator, other than an explanation of this claims review procedure.
The Trustee shall have absolute discretion in carrying out its responsibilities
to make its decision of an appeal, including the authority to interpret and
construe the terms hereunder, and all interpretations, findings of fact, and the
decision of the Trustee regarding the appeal shall be final, conclusive and
binding on all parties.

 

(d) Compliance with the procedures described in paragraphs (b) and (c) shall be
a condition precedent to the filing of any action to obtain any benefit or
enforce any right which any individual may claim hereunder. Notwithstanding
anything to the contrary in this Plan, these paragraphs (b), (c) and (d) may not
be amended without the written consent of a seventy-five percent (75%) majority
of Participants and Beneficiaries and such paragraphs shall survive the
termination of this Plan until all benefits accrued hereunder have been paid.

SECTION IX. Employment Not Affected by Plan.

Participation or nonparticipation in this Plan shall neither adversely affect
any person’s employment status, or confer any special rights on any person other
than those expressly stated in the Plan. Participation in the Plan by an
Employee of the Company or of a Participating Subsidiary shall not affect the
Company’s or the Participating Subsidiary’s right to terminate the Employee’s
employment or to change the Employee’s compensation or position.

 

17



--------------------------------------------------------------------------------

SECTION X. Miscellaneous Provisions.

 

(a) The Board reserves the right to amend or terminate this Plan at any time,
if, in the sole judgment of the Board, such amendment or termination is deemed
desirable; provided that the Company shall remain liable for any benefits
accrued under this Plan prior to the date of amendment or termination.

 

(b) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(c) No amount accrued or payable hereunder shall be deemed to be a portion of an
Employee’s compensation or earnings for the purpose of any other employee
benefit plan adopted or maintained by the Company, nor shall this Plan be deemed
to amend or modify the provisions of the Retirement Plan.

 

(d) The Plan shall be construed, regulated, and administered in accordance with
the laws of the State of Texas except to the extent that said laws have been
preempted by the laws of the United States.

 

18



--------------------------------------------------------------------------------

SECTION XI. Effective Date of the Plan.

The Phillips 66 Key Employee Supplemental Retirement Plan is hereby adopted
effective as of the Effective Time and conditioned on the occurrence of the
Distribution.

Executed this 24th day of April 2012, by a duly authorized officer of the
Company.

 

/s/ Chantal D. Veevaete

Chantal D. Veevaete

 

19



--------------------------------------------------------------------------------

APPENDIX A

SELECT NEW HIRES TO

PHILLIPS 66 KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN

For Select New Hires, as set forth in resolutions adopted from time to time by
the Human Resources and Compensation Committee of the Board of Directors of
Phillips 66, or its successor, the following provisions apply:

1. The Select New Hire will, effective on the first day of employment with the
Controlled Group, become a Participant in the Phillips 66 Key Employee
Supplemental Retirement Plan. In addition to the benefits provided under the
Plan, the Select New Hire will be eligible for a further benefit (the “Further
Benefit”), calculated in accordance with the provisions of this Appendix.

2. Further Benefit shall mean the difference between the Putative Title I
Benefit and the Offsetting Benefits, both as described below. In determining the
Further Benefit, paragraphs (f) and (g) of the Plan shall apply.

3. The Putative Title I Benefit shall mean the sum of (i), (ii), and
(iii) below:

 

  (i) The difference between the Select New Hire’s total accrued benefit under
Title I and his actual accrued benefit under Title I. For this purpose, a Select
New Hire’s total accrued benefit under Title I is the accrued benefit he would
have if his accrued benefit under Title I were determined under the terms of
Title I but with the following modifications:

 

  (aa) Include in Annual Earnings an award under the Incentive Compensation Plan
which the Select New Hire deferred under the terms of KEDCP. Include such award
in the calendar year in which the award would have been paid to the Select New
Hire if it had not been deferred.

 

20



--------------------------------------------------------------------------------

  (bb) Include in Annual Earnings salary that would have been paid to the Select
New Hire but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar year in which the salary would have been paid had it not been
deferred.

 

  (cc) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar year in which the award was granted.

 

  (dd) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title I in the year in which any applicable restrictions
on the award lapse or, if deferred, in the year in which any applicable
restrictions would have lapsed absent an election to defer.

 

  (ee) Disregard the limitations on compensation related to Code section
401(a)(17).

 

  (ff) Disregard the limitation on benefits related to Code section 415.

 

  (gg) If the Select New Hire is eligible to receive benefits under the Phillips
66 Executive Severance Plan or under the Phillips 66 Key Employee Change in
Control Severance Plan, include in Annual Earnings an amount determined by
dividing the Select New Hire’s Salary by 4.3333 times the number of weeks or
partial weeks from the date the Select New Hire’s employment ends with the
Employer to the end of that calendar year. Provided, however, this subsection
(gg) shall be disregarded to the extent the benefit created solely by operation
of this subsection (gg) is provided under the terms of Title 1.

 

21



--------------------------------------------------------------------------------

  (hh) Determine service credited for purposes of benefit accrual as if the
Select New Hire had originally been employed by the Controlled Group on the date
that the Select New Hire began employment with the company with which the Select
New Hire was employed immediately prior to becoming employed by the Controlled
Group.

 

  (ii) In the case of a Select New Hire who terminated employment on or after
February 8, 1993, the Title I-related accrued benefit shall include an
additional supplemental accrued benefit calculated under the terms of Title I,
but disregarding the limitation on compensation that is taken into account,
using as final average earnings the difference, if any, between the Total Final
Average Earnings and the Final Average Earnings used in Title 1.

 

  (iii) The Title I-related accrued benefit shall also include any benefit
provided under Section IV of this Plan.

4. The Offsetting Benefits shall mean any benefit, other than the Further
Benefit, provided to the Select New Hire under a defined benefit plan of
Phillips 66, including but not limited to the Phillips 66 Retirement Plan (and
any successor plan) and the Phillips 66 Key Employee Supplemental Retirement
Plan (and any successor plan), together with any benefit provided to the Select
New Hire under a “defined benefit plan” (as defined in section 3(35) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA)), including
any such plan regardless of whether it might also be considered an “excess
benefit plan” as defined in

section 3(36) of ERISA, of the company by which the Select New Hire was employed
immediately prior to becoming an employee of the Controlled Group. In
determining the value of a benefit provided

 

22



--------------------------------------------------------------------------------

by an employer which is not a member of the Controlled Group, the Plan
Administrator may make any reasonable assumptions necessary and use such
information as may be publicly available, provided by such employer, or provided
by the Select New Hire, although it is within the discretion of the Plan
Administrator to determine which such information and assumptions to use and to
disregard any information which the Plan Administrator considers invalid,
incomplete, or otherwise suspect.

5. Nothing in this Appendix is intended to affect the other operations or
provisions of the Plan. If the Select New Hire is, under the provisions of the
Plan, otherwise eligible to participate in the Plan, the Select New Hire will do
so in accordance with those provisions.

 

23



--------------------------------------------------------------------------------

APPENDIX B

CONOCOPHILLIPS SPIN-OFF

 

1. Background. Phillips 66 was a subsidiary of ConocoPhillips (“COP”) prior to
the Distribution. As a result of the Distribution, COP distributed its interest
in Phillips 66 to its shareholders.

As of the Effective Time, pursuant to an agreement between Phillips 66 and COP
that was conditioned on the Distribution occurring, the liabilities for certain
participants’ benefits under the ConocoPhillips Key Employee Supplemental
Retirement Plan (the “COP Plan”), including amounts grandfathered from Code
section 409A (i.e., amounts deferred and vested prior to January 1, 2005), were
transferred to the Company and to this Plan. The Participants whose benefits
were transferred to this Plan on the Effective Time are referred to below as
“COP Participants.” The rules in this Appendix shall apply to COP Participants
and certain other Plan terms notwithstanding any Plan provisions to the
contrary.

 

2. Plan Benefits. COP Participants who qualified as eligible employees under the
COP Plan as of the Effective Time shall be eligible employees under this Plan on
such date. All service and compensation that would be taken into account for
purposes of determining the amount of a COP Participant’s benefit under the COP
Plan as of the Effective Time shall be taken into account for the same purposes
under this Plan.

 

24



--------------------------------------------------------------------------------

3. Distributions. The terms of this Plan shall govern the distribution of all
benefits payable to a COP Participant or any other person with a right to
receive such benefits, including amounts accrued under the COP Plan and then
transferred to this Plan.

 

4. Separation from Service. For avoidance of doubt, no COP Participant shall be
treated as incurring a separation from service, termination of employment,
retirement, or similar event for purposes of determining the right to a
distribution (for amounts subject to Code section 409A or otherwise), benefits,
or any other purpose under the Plan as a result of COP’s distribution of
Phillips 66 shares to COP’s shareholders or the COP Participant’s transfer of
employment to the Company or any other subsidiary of Phillips 66.

 

5. Participant Elections. All elections made by COP Participants under the COP
Plan, including any payment elections or beneficiary designations, shall apply
to the same effect under this Plan as if made under the terms of this Plan.

 

6. References to Plan. All references in this Plan to the “Plan” as in effect
before the Effective Time shall be read as references to the COP Plan as it was
in effect at such time.

 

7. Right to Benefits. With respect to any service or compensation used to
determine a benefit provided or due under the COP Plan at any time, no benefit
will be due under the Plan except with respect to such service and compensation
related to a liability transferred from the COP Plan to the Plan on the
Effective Time. Additionally, on and after the Effective Time, COP, any
subsidiary of COP that remains a subsidiary after the Distribution (“COP
Subsidiary”), the COP Plan, any directors, officers, or employees of COP or a
COP Subsidiary, and any successors to any of the aforementioned entities or
individuals shall have no further obligation or liability to any COP Participant
with respect to any benefit, amount, or right due under the COP Plan.

 

8. ConocoPhillips Stock. For the period prior to the Distribution, “Stock” may
also include any common stock of ConocoPhillips, par value $.01.

 

25